DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

Response to Arguments
 	The previously issued 35 U.S.C. § 112(a) rejection is withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1, 2, 4-15 in the reply filed on August 12, 2022 have been carefully considered, and are persuasive.  Claims 1, 2, and 4-15 are hereby indicated as being allowable.  

 	After additional consideration, claims 16-20 have been rejected under an obviousness type non-statutory double patenting rejection with a secondary reference.  The Examiner’s comments dated May 18, 2022 regarding the unsuitability of a double patenting rejection for claims 16-20 were with respect to a statutory double patenting rejection.

Non-Statutory Double Patenting with a Secondary Reference
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 10 of Park et al. (U.S. Patent No. 10,770,666 B2), hereafter “the ‘666 Patent”, in view of Cho et al. (U.S. Patent Publication No. 2016/0014883 A1), hereafter “Cho”. 

Claims of the ‘666 Patent
Claims of the Instant Application
(Claim 1): A display device comprising:
a flexible display panel comprising:
a flexible substrate having a first surface and a second surface opposite to the first surface; and
an organic light emitting element over the first surface of the flexible substrate; and
a protective film comprising:
a film main body having a first surface contacting the second surface of the flexible substrate and a first recess portion recessed from the first surface of the film main body; and
a first adhesion portion in the first recess portion and contacting the second surface of the flexible substrate.

(Claim 4): wherein the first adhesion portion has a smaller Young’s modulus than that of the film main body.

  Although the ‘666 Patent does not explicitly teach a film main body having a first surface facing the second surface of the flexible substrate, a first surface contacting the second surface necessarily also faces said second surface.  
  However, the ‘666 Patent does not teach a protective film contacting the second surface of the flexible substrate, although the Examiner notes that the film main body, a constituent part of the protective film, does in fact contact the second surface of the flexible substrate.
  On the other hand, Cho teaches a protective film 330+400 contacting the second (bottom) surface of the flexible substrate 300.  See Cho, FIG. 4.
  One of ordinary skill in the art before the effective filing date would have recognized that a protective film contacting the second surface of the flexible substrate yields the predictable result of forming a compact structure, thereby minimizing vertical footprint. 
  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the protective film structure as taught by Cho into the overall display panel structure as taught by the ‘666 Patent.
(Claim 16): A display device comprising:
a display panel comprising:
a flexible substrate having a first surface and a second surface opposite to the first surface; and
a light emitting element over the first surface of the flexible substrate; and 
a protective film contacting the second surface of the flexible substrate, the protective film comprising:
a film main body having a first surface facing the second surface of the flexible substrate and a first recess recessed from the first surface of the film main body; and a first portion in the first recess and having a Young’s modulus smaller than that of the film main body.
1
17
1
18
5
19
9, 10
20


Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 1-16 are indicated as being allowable.  Prior art fails to teach “a first recess portion recessed from the first surface of the film main body and directly connected with the first surface of the film main body” (claim 1); and “wherein the first adhesion portion is bonded with the film main body and the flexible display panel” (claim 3).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829